Exhibit 10.4
GUARANTEE FOR LAURIE ALLEN
     This agreement is made and entered into by and between ARIAD Gene
Therapeutics, Inc. a Delaware corporation (the “Company”) and Laurie A. Allen,
Esq. (“Allen”) as of September 11, 2008.
     The Company’s parent ARIAD Pharmaceuticals, Inc., a Delaware corporation
(the “Parent”), and Allen have entered into an employment agreement dated as of
March 4, 2002, as amended (the “Employment Agreement”).
     The Parent, in its capacity as the controlling stockholder of the Company,
has at the direction of the Merger Committee of the Parent’s Board of Directors
executed and delivered a written consent, dated September 11, 2008, authorizing
Allen to execute this agreement on behalf of the Company.
     NOW, THEREFORE, in consideration of Allen’s valuable services to the
Company and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the Company wishes to provide Allen with certain
assurances, as follows:
1. The Company hereby undertakes the obligation to perform, in accordance with
the terms of the Employment Agreement, all of the Parent’s obligations to Allen
except insofar as the Parent acts in compliance with the same.
2. The Company further guarantees Allen the following:
     (i) During her employment by the Parent, Allen shall receive a base salary
at a rate not less than the current rate Allen receives, and such rate shall be
increased annually by the average percentage increase in the base salaries for
all executive officers of the Parent;
     (ii) During her employment by the Parent, Allen shall receive an annual
bonus of not less then 30% of her base salary, at the rate in effect at the time
of the bonus determination;
     (iii) During her employment by the Parent, Allen shall have health and
dental insurance coverage no less favorable to her than the group health and
dental coverage to which she is entitled as a senior executive of the Parent as
of the date hereof, and Allen shall be entitled to any improved group health and
dental coverage which Parent makes available to any of its senior executives;
     (iv) Following the termination of Allen’s employment without Cause (as
defined in the Employment Agreement), Allen shall continue to receive, at the
Company’s expense, health and dental coverage no less favorable to her than the
health and dental coverage to which she is entitled as a senior executive of the
Parent as of the date hereof, for the two year period following the termination
of her employment;
     (v) If, at any time and from time to time, Allen commences litigation
against the Parent or the Company to enforce any of her rights under the
Employment Agreement or any other

1



--------------------------------------------------------------------------------



 



agreement with either the Parent or the Company, the Company will, upon Allen’s
request, pay from time to time as incurred her actual attorneys’ fees and other
legal expenses in connection with any such litigation without regard to the
eventual outcome of any such litigation; and
     (vi) Following the termination of Allen’s employment, Allen shall receive
an amount equal to two times the Black-Scholes equivalent of any forfeited
unvested options determined at the time of Allen’s termination of employment.
     IN WITNESS WHEREOF, the parties have executed this Guarantee as of the date
first written above.

     
EMPLOYEE
  ARIAD Gene Therapeutics, Inc.
 
   
/s/ Laurie A. Allen
  /s/ Laurie A. Allen
 
   
Laurie A. Allen, Esq.
  Laurie A. Allen, Esq.
Director

2